Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 1 of 35



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                                 CASE NO.:
  HOWARD COHAN,

          Plaintiff,

  VS.
                                                                 INJUNCTIVE RELIEF SOUGHT
  POMPANO NO. 88, INC.,
  d/b/a MOBIL,

          Defendant.


                                             COMPLAINT

         Plaintiff, HOWARD COHAN ("Plaintiff'), by and through the undersigned counsel,

  hereby files this Complaint and sues POMPANO NO. 88, INC. d/b/a MOBIL ("Defendant"), for

  breach of contract, declaratory and injunctive relief, attorneys' fees, expenses and costs (including,

  but not limited to, court costs and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010

  Americans with Disabilities Act ("ADA") and alleges as follows:

                                   JURISDICTION AND VENUE

         1.       This is a complaint for breach of contract and injunctive relief seeking enforcement

 of the Settlement Agreement and Release (a copy of same is attached as Exhibit "A") reached in

 the case of HOWARD COHAN v. POMPANO NO. 88, INC., 16-61979- ZLOCH (S.D. Fla.)

 ("Prior Action").

         2.       The Prior Action arose out of Plaintiffs claims of discrimination caused by specific

 barriers encountered by Plaintiff at Defendant's real property located at 880 S. Federal Highway,

 Pompano Beach, Florida 33062 ("Premises") that prevented Plaintiff from the full and equal

 enjoyment of a place of public accommodation in violation of Title III of the Americans with

 Disabilities Act ("ADA").

                                                    1
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 2 of 35



          3.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §1331 for Plaintiffs claims arising under Title 42 U.S.C. §12182 et. seq., based on Defendant's

  violations of Title III of the ADA. See also 28 U.S.C. §§2201 and 2202 as well as the 2010 ADA

  Standards.

          4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(B) and Internal

  Operating Procedures for the United States District Court for the Southern District of Florida in

  that all events giving rise to the lawsuit occurred in the United States Southern District of Florida.

                                                  PARTIES

          5.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

          6.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

  the Premises, and is the owner of the improvements where the Premises is located.

          7.      Defendant is authorized to conduct, and is in fact conducting, business within the

  state of Florida.

          8.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

 sudden onsets of severe pain and substantially limit Plaintiffs major life activities. As such,

 Plaintiff suffered from a "qualified disability" under the ADA. 42 U.S.0 § 12101, et seq.




                                                     2
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 3 of 35



         9.      On May 25, 2016, Plaintiff visited the Premises. At the time of Plaintiffs visit to

  the Premises, Plaintiff required the use of fully accessible restrooms. Plaintiff personally visited

  the Premises, but was denied full and equal access and full and equal enjoyment of the facilities,

  services, goods, and amenities within Mobil, even though he was a "bona fide patron".

         10.     Defendant's Premises is a place of public accommodation as defined by Title III of

  the ADA and as such is governed by the ADA.

         11.     On August 17, 2016, Plaintiff filed the Prior Action seeking judicial intervention to

  have Defendant comply with the ADA and applicable regulations thereto. See Prior Action.

         12.     On or about January 6, 2017, Plaintiff and Defendant entered into a Confidential

  Settlement Agreement and Release (Exhibit "A") that required Defendant to complete all

  modifications to the Premises within six (6) months of the date of the Confidential Settlement

  Agreement and Release ("Agreement"), to wit: July 6, 2017.

         13.     In connection with said Agreement, on or about January 9, 2017, Plaintiff and

 Defendant (collectively "Parties") filed a Stipulation for Dismissal with Prejudice of the Prior

 Action. See Prior Action [D.E. 20]

         14.     An Order dismissing the Prior Action was entered by the Court on January 13,

 2017. See Prior Action [D.E. 21]

         15.     On or about November 15, 2018, Plaintiff returned to the Premises and discovered

 that Defendant failed to complete the modifications to the Premises as required under the ADA

 and the Agreement, and Defendant failed to give notice of any reasons or documentation for non-

 compliance.

         16.     Plaintiff required the use of fully accessible restrooms.




                                                   3
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 4 of 35



          17.     Plaintiff was denied full and equal access and full and equal enjoyment of the

  facilities, services, goods, and amenities within the Premises even though he was a "bona fide

  patron".

          18.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant modifies the Premises or

  modifies the policies and practices to accommodate individuals who have physical disabilities.

          19.     Plaintiff is continuously aware of the violations at Defendant's Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          20.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendant's discrimination until Defendant is compelled to comply with the requirements

  of the ADA.

          21.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendant's discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         22.     Completely independent of the personal desire to have access to this place of public

  accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the purpose of

  discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a "tester", Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

 those that Plaintiff is able to access; tests all of those barriers to access to determine whether and



                                                    4
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 5 of 35



  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to said premises to verify compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiffs

  individual capacity and as a "tester", visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiffs belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

          23.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendant modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities to confirm said modifications have been completed in

  accordance with the requirements of the ADA.

          24.     All conditions precedent have occurred, been satisfied or been waived.

                                          COUNT I
                                     BREACH OF CONTRACT

           25.    Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.

           26.    On or about January 6, 2017, the Parties entered into the Agreement. See

  Agreement attached hereto as Exhibit "A".

           27.   As a result of the Agreement, Defendant agreed to make modifications to

  Defendant's Premises as outlined in the Agreement.


                                                    5
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 6 of 35



           28.   The Agreement required Defendant to complete all modifications to the Premises

  within six (6) months of the Agreement, to wit: on or before July 6, 2017.

          29.    Plaintiff has performed all conditions precedent to be performed by him under the

  Agreement.

          30.    Pursuant to the Notice provision of the Agreement:

                         "In the event Defendant has not complied with the
                         mandates of this paragraph 1, Plaintiff's expert will
                         provide Notice of non-compliance in writing to
                         Defendant's Counsel, Edward S. Polk, Esq., at his email
                         address of Edward.Polk*csklegal.com giving Defendant
                         an additional sixty (60) days to cure, subject to a re-
                         inspection."

          31.    In compliance with the terms set forth in the Agreement, on or about March 15,

  2019 counsel for Plaintiff sent Notice of Non-Compliance ("Notice") via email to counsel for

  Defendant, Edward S. Polk, Esq., which is attached hereto as Exhibit "B". Counsel for Defendant

  advised counsel for Plaintiff that counsel for Defendant would forward the Notice to his client. As

  of today, no response to the Notice has been received.

          32.    On May 16, 2019, Plaintiff once again returned to the Premises and confirmed that

 Defendant has still failed to complete the modifications required by the Agreement. Specifically,

 Defendant failed to address the following violations at the Premises:

         Unisex Restroom

             a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                 exceeding the limits for a person with a disability in violation of 2010 ADAAG

                 §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                 Standards.




                                                  6
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 7 of 35



              b. Providing grab bars of improper horizontal length or spacing on the back or side

                  wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                  and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.

              c. Failing to provide toilet paper dispensers in the proper position in front of the water

                  closet or at the correct height above the finished floor in violation of 2010 ADAAG

                  §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

              d. Failing to provide a coat hook within the proper reach ranges for a person with a

                  disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3, 4.2.5

                  and 4.1.3 of the 1991 ADA Standards.

              e. Failing to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2 and

                  4.17.3 of the 1991 ADA Standards.

           33.    Plaintiff has been damaged by Defendant's breach of the Agreement. Specifically,

  Plaintiff has had to retain the services of the undersigned counsel to pursue this action for breach

  of contract.

           34.    Pursuant to paragraph 13 of the Agreement, should either party (Plaintiff or

  Defendant) institute litigation related to the Agreement, the prevailing party in such litigation shall

  be entitled to recover its reasonable attorneys' fees and costs.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

             1. That this Court declare that Defendant has failed to comply with the Agreement;




                                                     7
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 8 of 35



               2. That this Court enter an Order requiring Defendant to alter the Premises to make it

                   accessible to and usable by individuals with disabilities to the full extent required

                   by Title III of the ADA;

               3. That this Court award reasonable attorneys' fees, all costs (including, but not

                   limited to court costs and expert fees) and other expenses of this lawsuit to Plaintiff

                   as provided in the Agreement; and

               4. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                     COUNT II
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         35.       Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24

  above as if fully stated herein.

         36.       On July 26, 1990, Congress enacted the ADA, 42 U.S.C. §12101 et. seq.

  Commercial enterprises were provided one and a half (1.5) years from enactment of the statute to

  implement its requirements. The effective date of Title III of the ADA was January 26, 1992, or

  January 26, 1993 if Defendant has ten (10) or fewer employees and gross receipts of $500,000.00

  or less. See 42 U.S.C. §12182; see also 28 C.F.R. §36.508(a).

         37.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;




                                                     8
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 9 of 35



               c. discrimination against disabled individuals persists in such critical areas as

                   employment, housing, public accommodations, transportation, communication,

                   recreation, institutionalization, health services, voting and access to public services

                   and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                   outright intentional exclusion, the discriminatory effects of architectural,

                   transportation, and communication barriers, failure to make modifications to

                   existing facilities and practices, exclusionary qualification standards and criteria,

                  segregation, and relegation to lesser services, programs, benefits, or other

                  opportunities; and

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and costs

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and nonproductivity.

  42 U.S.C. §12101(a)(1)-(3),(5) and (9).

         38.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and




                                                     9
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 10 of 35



                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  42 U.S.C. §12101(b)(1)(2) and (4).

          39.      Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

  Defendant's Premises is a place of public accommodation covered by the ADA by the fact it

  provides services to the general public and must be in compliance therewith.

          40.      Defendant has discriminated, and continues to discriminate against Plaintiff and

  others who are similarly situated by denying access to and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

          41.      Plaintiff has visited the Premises and has been denied full and safe equal access to

  the facilities, and therefore suffered an injury in fact.

          42.      Defendant's policies, practices, procedures and/or lack of training its staff to

  efficiently and effectively identify and reasonably modify its services creates an environment

  where individuals with disabilities are not provided goods and services in the most integrated way

  possible.

          43.      Plaintiff will return to the Premises in the near future and enjoy the goods, services,

  facilities, privileges, advantages and/or accommodations at the Premises on a planned, or a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by Defendant's

  failure and refusal to provide persons with disabilities with full and equal access to its facilities at




                                                     10
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 11 of 35



  the Premises. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.

          44.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 CFR §36 and its successor the 2010 ADA Accessibility

  Guidelines (hereinafter referred to as "ADAAG"), 28 C.F.R. Part 36, under which said Department

  may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00 for each

  subsequent violation.1

          45.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

  U.S.C. §12182 et. seq. and the 2010 ADA Standards et. seq., and is discriminating against Plaintiff

  as a result of, inter alia, the following specific violations found in the Unisex Restroom:

                a. Failing to provide the proper spacing between a grab bar and an object projecting

                   out of the wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609,

                   609.3 and 609.4 and/or §§4.16.4, 4.26 and 4.26.2 of the 1991 ADA Standards.

                b. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                   exceeding the limits for a person with a disability in violation of 2010 ADAAG

                   §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA

                   Standards.

                c. Providing grab bars of improper horizontal length or spacing on the back or side

                   wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4

                   and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.


  1 Effective
            April 1, 2014 the civil penalties were increased, based on inflation, from $55,000.00 to
  $75,000.00 for the first violation and from $110,000.00 to $150,000.00 for subsequent violations.
  See 28 C.F.R. §§36 and 85.


                                                   11
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 12 of 35



               d. Failing to provide toilet paper dispensers in the proper position in front of the water

                   closet or at the correct height above the finished floor in violation of 2010 ADAAG

                   §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.

               e. Failing to provide a coat hook within the proper reach ranges for a person with a

                  disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3, 4.2.5

                  and 4.1.3 of the 1991 ADA Standards.

               f. Failing to provide the water closet in the proper position relative to the side wall or

                  partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2 and

                  4.17.3 of the 1991 ADA Standards.

         46.      To the best of Plaintiffs belief and knowledge, at the time of filing this lawsuit

  Defendant has failed to eliminate the specific violations set forth in paragraph 45 above.

         47.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have had actual knowledge of said violations until this Complaint made Defendant aware

  of same.

         48.      To date, the readily achievable barrier and violation of the ADA still exists and has

  not been remedied or altered in such a way as to effectuate compliance with the provisions of the

  ADA.

         49.      As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.




                                                    12
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 13 of 35



          50.      To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

          51.      Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 CFR §36.304, Defendant

  was required to make the Premises, a place of public accommodation, accessible to persons with

  disabilities by January 28, 1992. As of the date of the filing of this Complaint, Defendant has failed

  to comply with this mandate.

          52.      Plaintiff has retained undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys' fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. §12205.

         53.       The violations alleged in paragraph 45 above is readily achievable to modify in

  order to bring the Premises or the Facility/Property into compliance with the ADA.

         54.       In the instances where the 2010 ADAAG Standards do not apply to the violations

  listed in paragraph 45 above, the 1991 ADA Standards apply.

         55.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiffs injunctive relief, including entering an Order to alter the Premises to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Premises until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

                1. This Court declare that the Premises owned, operated and/or controlled by

                   Defendant is in violation of the ADA;



                                                   13
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 14 of 35



             2. This Court enter an Order requiring Defendant to alter the Premises and/or its

                 facilities to make them accessible to and usable by individuals with disabilities to

                 the full extent required by Title III of the ADA;

             3. This Court enter an Order directing Defendant to evaluate and neutralize its

                 policies, practices and procedures toward persons with disabilities, for such

                 reasonable time so as to allow Defendant to undertake and complete corrective

                 procedures to the Premises;

             4. This Court award reasonable attorneys' fees, all costs (including, but not limited to

                 the court costs and expert fees) and other expenses of suit to Plaintiff; and

             5. This Court award such other and further relief as it may deem necessary, just and

                 proper.



  Dated this 8th day of August, 2019.



                                                Respectfully submitted by:


                                               BY: /s/ Jason S. Weiss
                                                     Jason S. Weiss
                                                     Jason@jswlawver.com
                                                     Florida Bar No. 356890
                                                     WEISS LAW GROUP, P.A.
                                                     5531 N. University Drive, Suite 103
                                                     Coral Springs, FL 33067
                                                     Tel: (954) 573-2800
                                                     Fax: (954) 573-2798
                                                     Attorneys for Plaintiff




                                                  14
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 15 of 35




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                                CASE NO.:16-cv-61979-ZLOCH
    HOWARD COHAN,

            Plaintiff,

    VS.

    POMPANO NO. 88, INC.
    d/b/a MOBIL,

           Defendant(s).


                  CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

           IT IS HEREBY stipulated and agreed by and between Plaintiff, HOWARD COHAN

    ("Plaintiff'), and Defendant, POMPANO NO. 88, INC. d/b/a MOBIL ("Defendant"), as

    follows:

           WHEREAS, Plaintiff filed the above styled action against Defendant for alleged

    violations of Title III of the Americans with Disabilities Act, 42 U.S.C. §12182, et seq.

    ("ADA"), pursuant to which Plaintiff seeks injunctive relief as well as attorneys' fees, expert

    fees, expenses and costs ("Action");

           WHEREAS, Plaintiff and Defendant ("Parties") have agreed to a settlement of the

    Action as more particularly set forth in this Settlement Agreement and Release ("Agreement");

           WHEREAS, Defendant denies any liability or violation of the law as alleged in the

    Action; and

           WHEREAS, the Parties desire to avoid further expense, time, effort and uncertainty in

    regard to the Action;

           NOW THEREFORE, in consideration of the mutual covenants and undertakings



                                                                EX IBIT
                                                   1
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 16 of 35




     contained herein, and other good and valuable consideration, the Parties agree to the following

    terms and conditions as full and complete settlement of the Action:

                1. Modifications. Defendant shall, within six (6) months of the date of this

    Agreement ("Modification Deadline"), make the modifications to the property located at 880 S.

    Federal Highway, Pompano Beach, Florida 33062 ("Premises") in accordance with the Survey

    Report attached hereto and made a part hereof as Exhibit "1".

            If at any point, the mandates of this Paragraph 1 are deemed to be unfeasible or unduly

    burdensome, Defendant shall provide documentation of same, subject to inspection and

    confirmation by Plaintiffs expert. The confirmation process as provided for herein shall not

    subject Defendant to additional expert fees or costs beyond those provided for herein, unless said

    expert fees or costs arise from the enforcement of this Agreement in a separate proceeding.

            Defendant shall provide written notice to Plaintiffs counsel upon completion of the

    modifications as outlined in Paragraph 1 of this Agreement. Plaintiff shall be permitted to

    request photographs of the modifications for view by Plaintiffs expert and Defendant shall

    provide those photographs within thirty (30) days of the request. If Plaintiff chooses to inspect

    the Property Plaintiffs counsel, expert(s) and/or representative(s) shall be provided reasonable

    access to the Property to conduct an inspection to verify completion of the work required by this

    agreement. Plaintiff agrees not to interfere with or interrupt Defendant's operations while

    inspecting the Property. Plaintiffs re-inspection shall be at Plaintiffs sole expense, Plaintiff

    shall not be entitled to compensation or reimbursement from Defendant in connection with such

    re-inspection except in a subsequent action to enforce this Agreement as set forth herein.

           In the event Defendant has not complied with the mandates of this paragraph 1,

     Plaintiffs Expert will provide Notice of non-compliance in writing to Defendant's Counsel,




                                                    2
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 17 of 35




     Edward S. Polk, Esq., at his email address of Edward.Polk@cskleu.l.com giving Defendant an

     additional sixty (60) days to cure, subject to a re-inspection.

               2. Release.         In exchange for the good and valuable consideration set

    forth herein the sufficiency of which is hereby acknowledged, the parties hereto mutually release

    each other, or through their corporate capacity, agents, employees, family members, partners,

    successors, assigns, and heirs, along with anyone claiming by or through them, jointly and

    severally (collectively the "Releasing Parties") hereby release, acquit, satisfy and discharge the

    other, to the extent and exclusively as to the subject facility only and along with any and all of

    their predecessors, agents, employees, assigns, heirs, officers, directors, shareholders,

    members, affiliated entities, and any entity or person related to them, jointly and severally,

    (hereinafter the "Released Parties") from any and all claims, demands, liabilities, debts,

    judgments, damages, expenses, actions, causes of action or suits of any kind which the Releasing

    Parties may have, may have had, or may hereafter raise against the Released Parties with

    respect to the Premises and the Action arising under Title III of the ADA including all claims

    by the Releasing Parties for attorneys' fees and costs, expert fees, litigation expenses, or any

    other amount, fee, and/or cost, with the exception of the attorneys' fees and costs required to

    be paid by Defendant pursuant to Paragraph 3 of this Agreement. Plaintiff reserves the right to

    pursue all appropriate remedies should Defendant fail to comply within six (6) months with the

    mandates of Paragraph 1 of this Agreement.

               3. Attorneys' Fees, Costs, Expenses, and all other Amount due by Defendant.

    Defendant has agreed to pay and Plaintiff has agreed to accept the total sum of Three Thousand

    Eight Hundred Fifty Dollars ($3,850.00), which shall be paid within ten (20) days of Defendant's

    counsel, Edward S. Polk, Esq., receiving a copy of this Agreement executed by Plaintiff at his




                                                     3
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 18 of 35




     email address of Edward.Polk@csklegal.com, and a W-9 for Plaintiff's law firm and Plaintiff's

    SSN. Plaintiff understands and agrees that the Plaintiff, Howard Cohan (SSN will be provided by

    Plaintiff through secure means) will be receiving an IRS form 1099, and that Weiss Law Group,

    P.A. will also receive a form 1099. This amount is inclusive of all Plaintiffs attorney fees, court

    costs and related expenses, as well as specific reimbursement of expert fees. All payments shall

    be made payable to Weiss Law Group, P.A. Trust Account and be submitted to Jason S. Weiss,

    Esq. at 5531 N. University Drive, Suite #103, Coral Springs, Florida 33067. Plaintiff's counsel

    further acknowledges that Plaintiff, Plaintiff's counsel, and their respective consultants, experts,

    and any similar person or entity are not entitled to any other amounts whatsoever from the

    Released Parties in connection with the Action and/or settlement of same up to this date in time.

                4. Confidentiality. The Parties warrant that all the provisions of this Agreement

    will remain in strict confidence, except where disclosure is required by applicable law, court

    order or subpoena compelling disclosure. The Parties agree to refrain from making any

    statements about the Action, the allegations contained therein, or this Agreement.

                5. Non-Disparagement and Statements Permitted. The Parties agree not to

    defame or disparage each other in any manner. In any communication to third parties regarding

    the Action or this Agreement, the Parties will limit their communications to a statement that says

    that the Action has been resolved by mutual agreement of the parties and that the terms of the

    Agreement are confidential.

                6. Invalidation. If any provision of this Agreement is invalidated by a Court of

    competent jurisdiction, then all of the remaining provisions of this Agreement shall remain in

    full force and effect, provided that the Parties may still effectively realize the complete benefit

    of the promises and considerations conferred hereby.




                                                     4
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 19 of 35




                7. Drafting. The Parties acknowledge that Plaintiff and Defendant were able to

    draft, review and revisé this Agreement and that the normal rule of construction to the effect that

    any ambiguities are to be resolved against the drafting party shall not be employed against any

    of the Parties in the interpretation of this Agreement.

                8. Entire Agreement. This Agreement constitutes the entire agreement between

    the Parties hereto with respect to the matters set forth herein and supersedes in its entirety any

    and all agreements or communications, whether written or oral, previously made in connection

    with the matter herein. Any agreement to amend or modify the terms and conditions of this

    Agreement must be in writing and executed by the Parties hereto.

               9. Non-Admission of Liability. Neither this Agreement nor anything contained

    herein shall constitute or is to be construed as an admission by Defendant, the Released

    Parties, or by any officials, contractors or agents of Defendant or the Released Party of a

    violation of any federal, state or local statute, any state or municipal fire safety or building

    code, or as evidence of any other liability, wrongdoing, or unlawful conduct. The Parties

    acknowledge that this Agreement has been entered into by the Parties to avoid the costs and

    expenses of continued litigation and to settle disputed claims.

               10. Dismissal. Within ten (10) business days of the date this Agreement is fully

    executed, Plaintiff shall file a Notice of or Stipulation for Dismissal dismissing the Action with

    prejudice. The Parties further agree that this Agreement shall not be filed with the Court,

    except as necessary for enforcement purposes, or unless otherwise required by the Court.

               11. Governing Law. This Agreement shall be governed by and construed in

    accordance with the laws of the state of Florida and, where applicable, the ADA without regard

    to principles of conflicts of law and any suit arising as a result of a breach of this Agreement




                                                     5
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 20 of 35




    shall be filed in the Federal Court for the United State District Court for the Southern District of

    Florida or in Broward County, Florida.

                12. Counterparts. The Parties agree that this Agreement and any and all other

    documents in connection with settlement of this matter may be executed in exact

    counterparts, each of which shall be deemed an original but all of which taken together

    shall constitute one and the same instrument. Any signature page delivered by facsimile

    transmission or e-mail shall be treated in all manner and respects as an original document.

    Electronic signatures shall be treated as original signatures.

                13. Attorneys' Fees. Should either party to this Agreement institute litigation related

    to this Agreement or the parties' performance hereunder, the prevailing party in such litigation

    shall be entitled to recover its reasonable attorney's fees and costs, both at the trial and appellate

    level.

                14. Construction. The headings and captions of this Agreement are provided for

    convenience only and are intended to have no effect in construing or interpreting this Agreement.

    The language in all parts of this Agreement shall be in all cases construed according to its fair

    meaning and not strictly for or against either party.

               15. Purpose of Agreement. It is expressly understood and agreed by the Parties that

    this Agreement is being entered into solely for the purpose of avoiding the costs, expense and

    inconvenience of further litigation and this Agreement is not to be construed as an admission of

    liability on the part of any person, firm, or corporation being released, such liability being

    expressly denied.

               16. Warranty of Capacity to Enter into this Agreement. Each of the Parties

    represents and warrants that no other person or entity has any interest to the claims, demands, or




                                                      6
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 21 of 35




      obligations referred to in this Agreement, and that each party has the sole right and exclusive

      authority to execute this Agreement, and that each party has not sold, assigned, transferred,

      conveyed or otherwise disposed of any of the claims, demands or obligations released or referred

      to in this Agreement.

      IN WITNESS WHEREOF, the Patties hereto execute this Agreement.


                                                                 Date




                                                                 Date
      By:
      On Behalf of POMPANO NO. 88, INC.
      d/b/a MOBIL




                                                     7
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 22 of 35




      obligations referred to in this Agreement, and that each party has the sole right and exclusive

      authority to execute this Agreement, and that each party has not sold, assigned, transferred,

      conveyed or otherwise disposed of any of the claims, demands or obligations released or referred

      to in this Agreement.

      IN WITNESS WHEREOF, the Parties hereto execute this Agreement.


                                                                 Date
      By: HOWARD COHAN



                                                                Date
      By:
      On Behalf of POMPANO NO. 88, INC.
      d/b/a MOBIL




                                                    7
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 23 of 35


   Facility: Pompano No. 88 -                                                                                       Report No.

                                                   Room No.        Yr. Bit   Item                                   ADAAG
         Line    Facility     Address         Fl.                                              Issue
                                                     Name          Yr. Re     No.                                    Code
         0001 Pompano No. 880 S Federal       1st Unisex            N/A      0001 Permanent room identifying       §703.4.1
              88 -        Highway                 Restroom                        signage does not have Braille or
                                                                                  raised characters and is
                                                                                  mounted on the door leaf.




                                                                             0002 Non-compliant knob-type door   §404.2.7
                                                                                  hardware, requiring grasping
                                                                                  and turning of the wrist to
                                                                                  operate.




                                    Attorney-Client Privilege and Confidential Work Product
 Page 1 of 10                        Copyright ©ADAAG Consulting Services, LLC. 2016.         Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 24 of 35


  Facility: Pompano No 88 -                                                                                          Report No.
                                              Room No.           Yr. Bit   Item                                     ADAAG
        Line    Facility   Address      Fl.                                                  Issue
                                                 Name            Yr. Re    No.                                       Code
                                                                           0003 Door has a non-compliant           §404.2.9
                                                                                opening force of 10 lbf.




                                                                           0004 Lavatory mirror is mounted at      §603.3
                                                                                47.75" (1213 mm) above the
                                                                                finished floor to bottom edge of
                                                                                its reflecting surface.




                                                                           0005 Lavatory has unwrapped bottom §606.5
                                                                                sink pipes.



                                                             -




                               Attorney-Client Privilege and Confidential Work Product
 Page 2 of 10                   Copyright 0 ADAAG Consulting Services, LLC. 2016.            Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 25 of 35


  Facility: Pompano No 88 -                                                                                    Report No.

                                               Room No.      Yr. Bit    Item                                  ADAAG
         Line   Facility   Address       Fl.                                                Issue
                                                 Name        Yr. Re     No.                                    Code
                                                                        0007 Water closet rear wall grab bar §604.5.2
                                                                             is mounted at a compliant height
                                                                             of 35.5(902 mm) above the
                                                                             finished floor to the top of the
                                                                             gripping surface.




                                                                       0008 Water closet has a compliant     §604.5.2
                                                                            36" (914 mm) long rear wall grab
                                                                            bar.




                                                                       0009 Water closet has the rear wall  §604.5.2
                                                                            grab bar mounted at a compliant
                                                                            distance of 39.5" (1003 mm)
                                                                            perpendicular from side wall to
                                                                            centerline of outer flange.




                                                                       0010 Water closet flush control is   §604.6
                                                                            toward the wall side.




                               Attorney-Client Privilege and Confidential Work Product
 Page 3 of 10                   Copyright CADAAG Consulting Services, LW. 2016.          Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 26 of 35


  Facility: Pompano No. 88 -                                                                                     Report No.

                                              Room No.       Yr. Bit    Item                                  ADAAG
       Line    Facility   Address       Fl.                                                 Issue
                                               Name          Yr. Re      No.                                   Code
                                                                        0011 Water closet side wall grab bar §604.5.1
                                                                             is mounted at a compliant height
                                                                             of 35.25(895 mm) above the
                                                                             finished floor to the top of the
                                                                             gripping surface.




                                                                       0012 Water closet has a compliant      §604.5.1
                                                                            42" (1067 mm) long side wall
                                                                            grab bar.




                                                                       0013 Water closet side wall grab bar   §604.5.1
                                                                            is mounted at a non-compliant
                                                                            distance of 48" (1219 mm)
                                                                            perpendicular from rear wall to
                                                                            centerline of its outer flange.




                                                                                                                 •
                                                                       0014 Toilet tissue dispenser is        §609.3
                                                                            mounted at a non-compliant
                                                                            height of 6" (152 mm) over the
                                                                            side wall grab bar.




                               Attorney-Client Privilege and Confidential Work Product
Page 4 of 10                    Copyright ADAAG Consulting Services, LLC. 2016.          Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 27 of 35


  Facility: Pompano No. 88 -                                                                                         Report No.

                                                    Room No.       Yr. Bit    Item                                    ADAAG
        Line    Facility       Address        Fl.                                                Issue
                                                       Name        Yr. Re     No.                                      Code
                                                                              0015 Toilet tissue dispenser is        §04.7
                                                                                   mounted at a non-compliant
                                                                                   distance of 11" (279 mm) in front
                                                                                   of the water closet to the
                                                                                   centerline of the dispenser.




                                                                             0016 Water closet is centered at a   §604.2
                                                                                  non-compliant distance of 18.5"
                                                                                  (470 mm) from side wall.




        0009 Pompano No.   880 S Federal     Grad Accessible        N/A      0031 Accessible parking space and    §502.4
             88 -          Highway            e Parking                           access aisle have compliant
                                                  Space                           surface slopes, dimensions,
                                                                                  wheel stops, signs.




                                     Attorney-Client Privilege and Confidential Work Product
 Page 5 of 10                         Copyright @ADAAG Consulting Services, LLC. 2016.         Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 28 of 35


  Facility: Pompano No. 88 -                                                                                         Report No.

                     Proposed Correction /                      Plaintiff's
                                                     Photo                       Comments
                             Agreement                        Complaint
                  Provide signage on latch side      0812 22i) Failing to
                  with raised characters and               provide proper
                  grade 2 Braille, mounted at 48           signage for an
                  inches min. measured from the            accessible
                  baseline of the lowest tactile          restroom or
                  character and 60 inches max.            failure to redirect
                  from the baseline of the highest        a person with a
                  tactile character (2010 ADA Fig.        disability to the
                  703.4.1).                                closest available
                                                          accessible
                                                          restroom facility
                                                          in violation of
                                                          2010 ADAAG
                                                          216, 216.2,
                                                          216.6, 216.8,
                                                          603, 703, 703.1,
                                                          703.2, 703.5
                                                          and 703.7.2.1
                                                          and/or 4.30.1 of
                                                          the 1991
                                                          standards.




                  Replace or retrofit with system    0812    22b) Failing to
                  operable with one hand, not                provide operable
                  requiring pinching, tight                  parts that are
                  grasping or turning of the wrist           functional or are
                  to operate.                                in the proper
                                                             reach ranges as
                                                             required for a
                                                             person with a
                                                             disability in
                                                             violation of 2010
                                                             ADAAG 309,
                                                             309.1, 309.3
                                                             and 309.4
                                                             and/or 4.27,
                                                             4.27.3 and
                                                             4.27.4 of the
                                                             1991 ADA
                                                             Standards.




                                     Attorney-Client Privilege and Confidential Work Product
 Page 6 of 10                         Copyright @ADAAG Consulting Services, LLC. 2016.         Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 29 of 35


   Facility: Pompano No. 88 -                                                                                        Report No.
                      Proposed Correction /                 Plaintiffs
                                                   Photo                          Comments
                             Agreement                      Complaint
                   Adjust or replace door closer,   0812 22a) Providing a
                   maintain door hinges to provide       gate or door with
                   an opening force not to exceed        a continuous
                   5 lbf.                                opening
                                                         pressure of
                                                         grater than 5lbs.
                                                         Exceeding the
                                                         limits for a
                                                         person with
                                                         disability in
                                                         violation of 2010
                                                         ADAAG 404,
                                                         404.1,404.2,
                                                         404.2.9 and
                                                         309.4 and/or
                                                         4.13.11 of the
                                                         1991 Adam
                                                         Standards.




                   Lower lavatory mirror to 40"       0813   22f) Failure to
                   (1016 mm) max. above the                  provide mirror(s)
                   finished floor to bottom edge of          located above
                   its reflecting surface,                   lavatories or
                                                             countertops at
                                                             the proper
                                                             height above the
                                                             finished floor in
                                                             violation of 2010
                                                             ADAAG 603 and
                                                             603.3 and/or
                                                             4.19, and 4.19.6
                                                             of the 1991 ADA
                                                             Standards.




                  Cover (insulate) lavatory bottom    0813   22c) Failing to
                  supply and drain pipes or                  provide the
                  reconfigure to protect against             proper insulation
                  contact.                                   or protection for
                                                             the plumbing
                                                             under a sink or
                                                             countertop in
                                                             violation of 2010
                                                             ADAAG 606 and
                                                             606.5 and/or
                                                             4.24.6 of the
                                                             1991 ADA
                                                             Standards.




                                     Attorney-Client Privilege and Confidential Work Product
 Page 7 of 10                         Copyright ©ADAAG Consulting Services, LLC. 2016.         Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 30 of 35


  Facility: Pompano No. 88 -                                                                                               Report No.
                                                   —
                     Proposed Correction /                       Plaintiff's
                                                   Photo                             Comments
                          Agreement                             Complaint
                  No remedial work is necessary.       0815, 22d) Failing to     Water closet rear         Water closet
                                                       0816 provide grab         wall grab bar is          rear wall
                                                             bar(s) in           mounted at a              grab bar is
                                                             violation of 2010   compliant height of       mounted at a
                                                             ADAAG 604,          35.5" (902 mm)            compliant
                                                             604.5, 609 and      above the finished        height of
                                                             609.4 and/or        floor to the top of the   35.5(902
                                                             4.26 and 4.26.1     gripping surface.         mm) above
                                                             of the 1991 ADA                               the finished
                                                             Standards,                                    floor to the
                                                                                                           top of the
                                                                                                           gripping
                                                                                                           surface.



                  No remedial work is necessary.   0815, 22d) Failing to         Water closet has a        Water closet
                                                   0816 provide grab             compliant 36" (914        has a
                                                         bar(s) in               mm) long rear wall        compliant
                                                         violation of 2010       grab bar.                 36" (914
                                                         ADAAG 604,                                        mm) long
                                                         604.5,609 and                                     rear wall
                                                         609.4 and/or                                      grab bar.
                                                         4.26 and 4.26.1
                                                         of the 1991 ADA
                                                         Standards.


                  No remedial work is necessary.   0817      22d) Failing to     Water closet has the Water closet
                                                             provide grab        rear wall grab bar   has the rear
                                                             bar(s) in           mounted at a         wall grab bar
                                                             violation of 2010   compliant distance mounted at a
                                                             ADAAG 604,          of 39.5" (1003 mm) compliant
                                                             604.5, 609 and      perpendicular from distance of
                                                             609.4 and/or        side wall to         39.5(1003
                                                             4.26 and 4.26.1     centerline of outer mm)
                                                             of the 1991 ADA     flange.              perpendicula
                                                             Standards.                               r from side
                                                                                                      wall to
                                                                                                      centerline of
                                                                                                      outer flange.




                 Rotate water closet flush         0818      22h) Failing to
                 control toward the open side or             provide the flush
                 install an electronically                   controls on the
                 controlled mechanism.                       open side of the
                                                             water closet in
                                                             violation of 2010
                                                             ADAAG 604,
                                                             604.6, 604.8.2
                                                             and 604.9.5
                                                             and/or4.18.4
                                                             and 4.16.5 of
                                                             the 1991
                                                             Standards




                                    Attorney-Client Privilege and Confidential Work Product
Page 8 of 10                         Copyright © ADAAG Consulting Services, LLC. 2016.               Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 31 of 35


   Facility: Pompano No. 88 -                                                                                             Report No.
                     Proposed Correction /                  Plaintiffs
                                                  Photo                              Comments
                           Agreement                       Complaint
                   No remedial work is necessary. 0819 22d) Failing to           Water closet side         Water closet
                                                        provide grab             wall grab bar is          side wall
                                                        bar(s) in                mounted at a              grab bar is
                                                        violation of 2010        compliant distance        mounted at a
                                                        ADAAG 604,               of 35.25(895 mm)          compliant
                                                        604.5, 609 and           above the finished        height of
                                                        609.4 and/or             floor to the top of the   35.25" (895
                                                        4.26 and 4.26.1          gripping surface.         mm) above
                                                        of the 1991 ADA                                    the finished
                                                        Standards,                                         floor to the
                                                                                                           top of the
                                                                                                           gripping
                                                                                                           surface.


                   No remedial work is necessary.     0819   22d) Failing to     Water closet has a        Water closet
                                                             provide grab        compliant 42" (1067       has a
                                                             bar(s) in           mm) long side wall        compliant
                                                             violation of 2010   grab bar.                 42" (1067
                                                             ADAAG 604,                                    mm) long
                                                             604.5, 609 and                                side wall
                                                             609.4 and/or                                  grab bar.
                                                             4.26 and 4.26.1
                                                             of the 1991 ADA
                                                             Standards.


                   Install a 42" (1066 mm) min.       0819   22d) Failing to
                   long side wall grab bar at 54"            provide grab
                   (1371 mm) min. perpendicular              bar(s) in
                   from rear wall to centerline of           violation of 2010
                   outer flange and mount at 33"-            ADAAG 604,
                   36" (838 mm -914 mm) above                604.5, 609 and
                   the finished floor to the top of          609.4 and/or
                   the gripping surface (ADAAG               4.26 and 4.26.1
                   Fig. 604.5.1)                             of the 1991 ADA
                                                             Standards.


                  Relocate toilet tissue dispenser    0820    22e) Failure to
                  to provide a clear space                   provide toilet
                  between the side wall grab bar              paper
                  and projecting objects above of             dispensers in
                  12" (305 mm) min. (2010 ADA                the proper
                  Fig. 609.3).                               position in front
                                                             of the water
                                                             closet or at the
                                                             correct height
                                                             above the
                                                             finished floor in
                                                             violation of 2010
                                                             ADAAG 604,
                                                             604.7 and 309.4
                                                             and/or 4.16.6 of
                                                             the 1991 ADA
                                                             Standards.




                                      Attorney-Client Privilege and Confidential Work Product
 Page 9 of 10                          Copyright ©ADAAG Consulting Services, LLC. 2016.             Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 32 of 35


  Facility: Pompano No. 88 -                                                                                            Report No.

                      Proposed Correction /                     Plaintiffs
                                                      Photo                         Comments
                             Agreement                         Complaint
                  -Relocate toilet tissue dispenser 0820 22e) Failure to
                   to water closet side wall at 7"-9"        provide toilet
                   (177 mm to 228 mm) in front of           paper
                   the water closet to the                   dispensers in
                   centerline of the dispenser and          the proper
                   15-48" (381 mm to 1219 mm)               position in front
                   above the finished floor to the          of the water
                   dispenser outlet.                        closet or at the
                                                            correct height
                                                            above the
                                                            finished floor in
                                                            violation of 2010
                                                            ADAAG 604,
                                                            604.7 and 309.4
                                                            and/or 4.16.6 of
                                                            the 1991 ADA
                                                            Standards.




                  Relocate water closet and         0821 22g) Failure to
                  center between 16" and 18"             provide the
                  (406 mm -457 mm) from side             water closet in
                  wall ( 2010 ADA Fig. 604.2).           the proper
                                                         position relative
                                                         to the side wall
                                                         or partition in
                                                         violation of 2010
                                                         ADAAG 604 and
                                                         604.2 and/or
                                                         4.16,4.17.2 and
                                                         4.17.3 of the
                                                         1991 ADA
                                                         Standards.




                 No remedial work is necessary.    0840,   23) Defendants       Accessible parking
                                                   0841,   is in violation of   space and access
                                                   0842,   2010 ADAAG           aisle have compliant
                                                   0843,   208, 502 and/or      surface slopes,
                                                   0844,   503 by allowing      dimensions, wheel
                                                   0845,   vehicles to park     stops, signs and are
                                                   0846,   in parking           clearly outlined as
                                                   0847,   spaces in such       required per 2010
                                                           a fashion            ADA §502 and
                                                           wherein              FACBC Section
                                                           physically           §502
                                                           disabled
                                                           persons are
                                                           prevented from
                                                           being able to
                                                           use designated
                                                           handicapped
                                                           parking spaces.




                                    Attorney-Client Privilege and Confidential Work Product
 Page 10 of 10                       Copyright ©ADAAG Consulting Services, LLC. 2016.             Wednesday, November 02, 2016 Draft
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 33 of 35




    WEISS LAW GROUP, P.A.                                    5531 N. University Drive
                                                             Suite 103
                                                             Coral Springs, Florida 33067
                                                             Jason S. Weiss
                                                             954-573-2800 (phone)
                                                             954-573-2798 (facsimile)
                                                             Jason(4swlawyencom

                                  NOTICE OF NON-COMPLIANCE
                                         March 15, 2019

    Sent via Email only
    Pompano No. 88, Inc.
    d/b/a Mobil
    do Edward S. Polk, Esq.
    9150 S. Dadeland Blvd, Ste 1400
    Miami, FL 33156-7855
    edward.nolkgcsIdegal.com

                   RE:            Pompano No. 88, Inc. d/b/a Mobil
                                  Notice of Non-Compliance
                                  Our Client: Howard Cohan
    Edward:

            As you are already aware, this office represents Howard Cohan ("Client"), an individual
    with multiple disabilities as that term is used under the Americans with Disabilities Act
    ("ADA"). The purpose of this Notice of Non-Compliance ("Notice") is to inform you and your
    client, Pompano No. 88, Inc. ("Pompano"), that violations of the ADA still exist at the premises
    located at 880 S. Federal Highway, Pompano Beach, Florida 33062 ("Premises"). As you know,
    on August 17, 2016, our office initiated a lawsuit against Pompano for violations of the ADA
    (case number 16-cv-61979-ZLOCH) ("Lawsuit"). On or about January 6, 2017, our Client and
    Pompano (collectively "Parties") entered into a Confidential Settlement Agreement and Release
    ("Agreement"). The Agreement provided that in return for our Client dismissing the Lawsuit, all
    modifications in accordance with the Survey Report attached thereto and made a part of the
    Agreement as Exhibit "1" would be completed by July 6, 2017. Despite our Client complying
    with the terms of the Agreement, it has come to our Client's attention that a number of violations
    that should have been fixed pursuant to the Agreement are still in existence at the Premises.

             During our Client's most recent visit to the Premises, our Client noted the following
    specific violations of the ADA that, despite the Agreement, had not been rectified.




                                                                EXHIBIT
                                                    1
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 34 of 35




            Unisex Restroom
               a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.
                  exceeding the limits for a person with a disability in violation of 2010 ADAAG
                  §§404, 404.1, 404.2, 404.2.9 and 309.4 and/or §4.13.11 of the 1991 ADA
                  Standards.
               b. Failing to provide operable parts that are functional or are in the proper reach
                  ranges as required for a person with a disability (the door gets stuck on the frame
                  when trying to access) in violation of 2010 ADAAG §§309, 309.1, 309.3 and
                  309.4 and/or §§4.27, 4.27.3 and 4.27.4 of the 1991 ADA Standards.
               c. Providing grab bars of improper horizontal length or spacing on the back or side
                  wall in violation of 2010 ADAAG §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4
                  and/or §§4.26 and 4.26.2 of the 1991 ADA Standards.
               d. Failing to provide toilet paper dispensers in the proper position in front of the
                  water closet or at the correct height above the finished floor in violation of 2010
                  ADAAG §§604, 604.7 and 309.4 and/or §4.16.6 of the 1991 ADA Standards.
               e. Failing to provide the water closet in the proper position relative to the side wall
                  or partition in violation of 2010 ADAAG §§604 and 604.2 and/or §§4.16, 4.17.2
                  and 4.17.3 of the 1991 ADA Standards.
              f. Failing to provide the flush controls on the open side of the water closet in
                  violation of 2010 ADAAG §§604, 604.6, 604.8.2 and 604.9.5 and/or §4.l8.4 and
                  §4.16.5 of the 1991 ADA Standards.
              g. Failing to provide proper signage for an accessible restroom or failure to redirect
                  a person with a disability to the closest available accessible restroom facility (the
                  current sign is too high) in violation of 2010 ADAAG §§216, 216.2, 216.6, 216.8,
                  703, 703.1, 703.2, 703.5 and 703.7.2.1 and/or §§4.30 and 4.30.1 of the 1991 ADA
                  Standards.

           New Violationsl
              a. Failing to provide sufficient clear floor space around a water closet without any
                 obstructing elements in this space (the garbage can) in violation of 2010 ADAAG
                 §§603, 603.2, 603.2.3, 604, 604.3 and 604.3.1 and/or §§4.16, 4.16.2, 4.22 and
                 4.22.3 of the 1991 ADA Standards.
              b. Failing to provide a coat hook within the proper reach ranges for a person with a
                 disability in violation of 2010 ADAAG §§603, 603.4 and 308 and/or §§4.25.3,
                 4.2.5 and 4.1.3 of the 1991 ADA Standards.
              c. Failing to provide a doorway or walkway with a minimum clear width for a
                 person with a disability in violation of 2010 ADAAG §§403, 403.5, 403.5.1 and
                 404.2.3 and/or §§4.13.5 and 4.13.6 of the 1991 ADA Standards.




      These New Violations may not have been present at the time of the filing of the Complaint and
    therefore, are not required to be removed per the Agreement. However, as a professional courtesy
    and an attempt to assist Pompano in bringing the Premises into full compliance with the ADA, we
    have included ALL of the violations our Client encountered during his most current visit.
                                                     2
Case 0:19-cv-61991-WPD Document 1 Entered on FLSD Docket 08/08/2019 Page 35 of 35




            Please consider this correspondence as our Client's required sixty (60) day Notice of
    Non-Compliance ("Notice") with the mandates of paragraph 1 of the Agreement. Pompano shall
    have sixty (60) days from the date of this Notice to correct the above listed violations. If our
    office does not hear from you within the sixty (60) days provided for above, our Client has
    authorized our office to file a lawsuit for breach of the Agreement in the District Court of
    the Southern District of Florida wherein our office will seek injunctive relief, attorneys'
    fees and costs.

             This is a confidential legal notice and may not be published, in whole or in part. Any
    republishing or dissemination of same, including, but not limited to posting of the contents
    hereof on the Internet, shall constitute a copyright infringement and will subject the
    republisher(s) to civil liability for such actions. This Notice is not intended to constitute, nor
    shall it be deemed to constitute, a full statement of all facts, rights or claims relating to this
    matter, nor is it intended, nor should it be construed as a waiver, release or relinquishment of any
    rights or remedies available to our Client, whether legal or equitable, all of which are hereby
    expressly reserved.

           If you have any questions or concerns, please contact our office.

           GOVERN YOURSELF ACCORDINGLY.

                                                          Very tr yours,




                                                                      eiss

   cc: Client




                                                     3
